internal_revenue_service number release date index number ------------------------------------- --------------------------- ------------------------------ ------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ----------------- telephone number --------------------- refer reply to cc corp b05 plr-136547-11 date january legend holdco ------------------------------------------------------------------- -------------------------- ------------------------ parent -------------------------- ------------------------ ------------------------------- target parent ------------------------------------------------------------ ------------------------------ ------------------------------- target sub ------------------------------------------------------------ ----------------------------------------------------------------- ----------------------------------------------------------------- new target sub business a state a state b t ------------------------------ -------------------------------------------------------------------------------- --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- ------------------------------- ------------- ---------- -------- plr-136547-11 date --------------------- dear --------------------- this letter is in response to your date request for rulings regarding certain federal_income_tax consequences of a series of transactions the information submitted in that request and in later correspondence is summarized below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination facts holdco a state a corporation is a privately owned holding_company and the common parent of an affiliated_group_of_corporations that includes parent target parent and target sub and files a consolidated federal_income_tax return holdco owns all of the issued and outstanding shares of parent a state a corporation parent is a holding_company that owns all of the issued and outstanding shares of target parent a state a corporation target parent owns all of the issued and outstanding shares of target sub a state b corporation target sub along with various domestic and foreign entities directly and indirectly owned by target sub is engaged in business a prior to date target parent was a publicly traded corporation that was the common parent of an affiliated_group_of_corporations that included target sub on date parent acquired all of the outstanding shares of target parent in a transaction that did not constitute a qualified_stock_purchase within the meaning of sec_338 the target parent acquisition following the target parent acquisition holdco determined that it would be advantageous to combine target parent and target sub for the purpose of achieving operating efficiencies eliminating brand confusion and certain other business objectives accordingly holdco has proposed the transactions described below proposed transaction to achieve the business_purpose described above holdco has proposed the following steps collectively the proposed transaction parent will transfer all of its shares of target parent to target parent in exchange for newly issued shares of target parent the share exchange plr-136547-11 immediately after the share exchange parent will convert to a limited_liability_company llc under state a law the conversion the share exchange and the conversion are collectively referred to as the parent reorganization immediately after the parent reorganization target parent will merge under state a law with and into target sub with target sub surviving in exchange for target sub’s assumption of target parent’s liabilities and t shares of target sub common_stock the downstream_merger following the downstream_merger target sub will change its name to new target sub the name change additionally in connection with the proposed transaction it is anticipated that certain entities that are directly and indirectly wholly owned by target sub will be merged or liquidated the subsidiary liquidations the following representations were made with respect to the parent reorganization representations a b c d e f g h immediately prior to the effective date of the parent reorganization parent’s only assets will be shares of target parent pursuant to the share exchange parent will transfer percent of its assets to target parent in exchange for new shares of target parent no liabilities of parent will be assumed as determined under sec_357 by target parent in connection with the share exchange the fair_market_value of the target parent stock to be received by parent will be approximately equal to the fair_market_value of the assets exchanged with target parent prior to the conversion parent was treated as a corporation for us federal tax purposes under sec_301_7701-2 following the conversion parent will be treated as a disregarded_entity for us federal tax purposes under sec_301_7701-3 following the parent reorganization holdco will be treated as owning directly all of the target parent shares aside from the downstream_merger there is no plan or intention by target parent or any related_person as defined in sec_1_368-1 to acquire any of the target parent stock received by holdco in the parent plr-136547-11 reorganization i j k l m n o p target parent will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by parent immediately prior to the parent reorganization for purposes of this representation amounts paid_by parent to shareholders who receive cash or other_property amounts used by parent to pay its reorganization expenses and all redemptions and distributions except for regular normal dividends made by parent immediately preceding the parent reorganization will be included as assets of parent held immediately prior to the parent reorganization aside from the downstream_merger target parent has no plan or intention to sell or otherwise dispose_of any of the assets of parent acquired in the parent reorganization except for dispositions made in the ordinary course of business or transfers described in sec_368 or sec_1_368-2 at the time the parent reorganization will be effective the fair_market_value of the assets of parent will exceed the sum of i any liabilities of parent that will be assumed as determined under sec_357 by target parent whether indebtedness or other forms of obligations including contingent obligations ii the amount of any liabilities to which the transferred assets of parent will be subject on the date the parent reorganization is effective and iii the amount of any money or the fair_market_value of any other_property other than stock permitted to be received under sec_361 without the recognition of gain to be received by parent in the exchange immediately after the parent reorganization will be effective the fair_market_value of the assets of target parent will exceed the amount of its liabilities including the liabilities of any disregarded entities whether indebtedness or other forms of obligations including contingent obligations at the time the parent reorganization will be effective the aggregate fair_market_value of the assets to be transferred by parent to target parent will equal or exceed the aggregate adjusted_basis of such assets the parent reorganization will be undertaken pursuant to a plan_of_reorganization following the parent reorganization target parent will continue an historic_business of parent or use a significant portion of parent’s historic_business_assets in a business after the parent reorganization holdco will be in control of target parent within the meaning of sec_368 plr-136547-11 q r s t u v w at the time of the parent reorganization target parent will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in target parent that if exercised or converted would affect holdco’s acquisition or retention of control of target parent as defined in sec_368 holdco parent and target parent will pay their respective expenses if any incurred in connection with the parent reorganization there will be no intercompany indebtedness existing between parent and target parent that will be issued acquired or settled at a discount no two parties to the parent reorganization will be investment companies within the meaning of sec_368 and iv at least percent of the proprietary interest in parent will be exchanged for target parent shares and will be preserved within the meaning of sec_1_368-1 the parent reorganization will be undertaken for a valid corporate business_purpose parent is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 the following representations were made with respect to the downstream_merger x y z pursuant to the downstream_merger the following will occur simultaneously by operation of the applicable state a merger statute i target parent will merge with and into target sub with target parent ceasing to exist as a separate legal entity and target sub as the surviving legal entity ii percent of the assets and liabilities of target parent immediately before the downstream_merger will be effective will become the assets and liabilities of target sub and iii percent of the issued and outstanding shares of target parent immediately before the downstream_merger will be effective will be converted into shares of target sub the fair_market_value of the target sub stock to be received by holdco will be approximately equal to the fair_market_value of the target parent stock to be surrendered in the downstream_merger there is no plan or intention of target sub or any related_person as defined in sec_1_368-1 to acquire any of the target sub stock received by holdco in exchange for its target parent stock in connection with the downstream_merger plr-136547-11 aa target sub has no plan or intention to sell or otherwise dispose_of any of the assets of target parent acquired in the downstream_merger except for dispositions made in the ordinary course of business or transfers described in sec_368 or sec_1_368-2 bb the liabilities of target parent to be assumed within the meaning of sec_357 by target sub were incurred by target parent in the ordinary course of business or in the target parent acquisition and are associated with the assets transferred cc at the time the downstream_merger will be effective the fair_market_value of the assets of target parent will exceed the sum of i any liabilities of target parent that will be assumed as determined under sec_357 by target sub whether indebtedness or other forms of obligations including contingent obligations ii the amount of any liabilities to which the transferred assets of target parent will be subject on the date the downstream_merger is effective and iii the amount of any money or the fair_market_value of any other_property other than stock permitted to be received under sec_361 without recognition of gain to be received by target parent in the exchange dd immediately after the downstream_merger will be effective the fair_market_value of the assets of target sub will exceed the amount of its liabilities including the liabilities of any disregarded entities whether indebtedness or other forms of obligations including contingent obligations ee at the time the downstream_merger will be effective the aggregate fair_market_value of the assets to be transferred by target parent to target sub will equal or exceed the aggregate adjusted_basis of such assets ff gg the downstream_merger will be undertaken pursuant to a plan_of_reorganization following the downstream_merger target sub will continue an historic_business of target parent or use a significant portion of target parent’s historic_business_assets in a business hh after the downstream_merger holdco will be in control of target sub within the meaning of sec_368 ii at the time of the downstream_merger target sub will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in target sub that if exercised or converted would affect holdco’s acquisition or retention of control of target sub as defined in sec_368 jj holdco target parent and target sub will pay their respective expenses if plr-136547-11 any incurred in connection with the downstream_merger kk ll there will be no intercompany indebtedness existing between target parent and target sub that will be issued acquired or settled at a discount no two parties to the downstream_merger will be investment companies within the meaning of sec_368 and iv mm at least percent of the proprietary interest in target parent will be exchanged for target sub shares and will be preserved within the meaning of sec_1_368-1 nn the downstream_merger will be undertaken for a valid corporate business_purpose oo target parent is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 rulings based solely on the information submitted and the representations made above we rule as follows regarding the parent reorganization for us federal_income_tax purposes the parent reorganization will be treated as i a transfer by parent of all of its assets to target parent solely in exchange for target parent stock ii the distribution by parent of all of the target parent stock to holdco in exchange for all of holdco’s stock in parent and iii the dissolution of parent the parent reorganization will qualify as a reorganization within the meaning of sec_368 parent and target parent will each be a_party_to_a_reorganization within the meaning of sec_368 parent will recognize no gain_or_loss on the transfer of its assets to target parent in exchange for target parent stock in the parent reorganization sec_361 target parent will recognize no gain_or_loss on its receipt of parent’s assets in exchange for target parent stock in the parent reorganization sec_1032 parent will recognize no gain_or_loss on the distribution of the target parent stock to holdco in the parent reorganization sec_361 plr-136547-11 holdco will recognize no gain_or_loss on its exchange of parent stock for target parent stock in the parent reorganization sec_354 holdco’s basis in the target parent stock received in the parent reorganization will be equal to the basis of the parent stock exchanged therefor in the parent reorganization sec_358 and sec_1_358-2 holdco’s holding_period for the target parent stock received in the parent reorganization will include the period during which holdco held the parent stock exchanged therefor provided that such parent stock is held as a capital_asset in the hands of holdco on the date of the parent reorganization sec_1223 target parent will succeed to and take into account the items of parent described in sec_381 sec_381 and sec_1_381_a_-1 these will be taken into account by target parent subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder based solely on the information submitted and the representations made above we rule as follows regarding the downstream_merger provided that the downstream_merger qualifies as a statutory merger in accordance with applicable state law the downstream_merger will qualify as a reorganization within the meaning of sec_368 target parent and target sub will each be a_party_to_a_reorganization within the meaning of sec_368 target parent will recognize no gain_or_loss on the transfer of its assets to target sub in exchange for target sub stock and target sub’s assumption of target parent liabilities in the downstream_merger sec_361 and sec_357 target sub will recognize no gain_or_loss on its receipt of target parent’s assets in exchange for target sub stock in the downstream_merger sec_1032 target parent will recognize no gain_or_loss on the distribution of the target sub stock to holdco in the downstream_merger sec_361 holdco will recognize no gain_or_loss on its exchange of target parent stock for target sub stock in the downstream_merger sec_354 plr-136547-11 holdco’s basis in the target sub stock received in the downstream_merger will be equal to the basis of the target parent stock exchanged therefor in the downstream_merger sec_358 and sec_1_358-2 holdco’s holding_period for the target sub stock received in the downstream_merger will include the period during which holdco held the target parent stock exchanged therefor provided that such target parent stock is held as a capital_asset in the hands of holdco on the date of the downstream_merger sec_1223 target sub will succeed to and take into account the items of target parent described in sec_381 sec_381 and sec_1_381_a_-1 these will be taken into account by target sub subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely _isaac w zimbalist___________ isaac w zimbalist senior technician reviewer branch office of associate chief_counsel corporate cc
